RECOMMENDED FOR FULL-TEXT PUBLICATION
                                     Pursuant to Sixth Circuit Rule 206
                                              File Name: 08a0263p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


                                                      X
                              Petitioner-Appellant, -
 ANITRA COOMER,
                                                       -
                                                       -
                                                       -
                                                           No. 06-1235
          v.
                                                       ,
                                                        >
 JOAN YUKINS, Warden,                                  -
                              Respondent-Appellee. -
                                                      N
                       Appeal from the United States District Court
                      for the Eastern District of Michigan at Detroit.
                   No. 04-72217—Nancy G. Edmunds, District Judge.
                                            Argued: June 10, 2008
                                     Decided and Filed: July 22, 2008
    Before: GIBBONS and SUTTON, Circuit Judges; ACKERMAN, Senior District Judge.*
                                              _________________
                                                   COUNSEL
ARGUED: Mark A. Satawa, LAW OFFICES, Southfield, Michigan, for Appellant. Brad H.
Beaver, OFFICE OF THE MICHIGAN ATTORNEY GENERAL, Lansing, Michigan, for Appellee.
ON BRIEF: Mark A. Satawa, Stuart G. Friedman, LAW OFFICES, Southfield, Michigan, for
Appellant. Brian O. Neill, OFFICE OF THE MICHIGAN ATTORNEY GENERAL, Lansing,
Michigan, for Appellee.
                                              _________________
                                                  OPINION
                                              _________________
       HAROLD A. ACKERMAN, Senior District Judge. Petitioner-Appellant Anitra Coomer,
a Michigan state prisoner, appeals the dismissal of her petition for a writ of habeas corpus. Coomer
challenges the District Court’s determination that two of her confessions to murder were not
obtained in violation of Miranda. For the following reasons, we affirm the District Court’s denial
of habeas relief.




         *
         The Honorable Harold A. Ackerman, Senior United States District Judge for the District of New Jersey, sitting
by designation.


                                                          1
No. 06-1235                   Coomer v. Yukins                                                  Page 2


                                                   I.
       A.       Kidnaping, Murder, and Police Investigation
       On May 16, 1996, Dr. Deborah Iverson, opthamologist and mother of two, was kidnapped
and murdered in her car after she left her psychiatrist’s office in Birmingham, Michigan. Iverson’s
vehicle was found the next day, parked in a rural area of Macomb County. Inside was Iverson’s
body. An autopsy revealed that she had been strangled to death, and further investigation revealed
that two of Iverson’s checks had been cashed at two banks on the morning of her disappearance.
Over seven months later, on December 30, 1996, police officers received a tip that Anitra Coomer
and McConnell Adams were behind the crime.
       The evidence at trial established the following circumstances of the case. Coomer and
Adams lived together with their two-year-old son in an apartment in Clawson, Michigan. On
May 16, 1996, their rent was overdue and they owed $480 to their day-care provider. At 9:30 a.m.,
Coomer and Adams dropped their son off with their provider and proceeded to Birmingham, a town
about twenty miles outside of Detroit. Meanwhile, Iverson left her psychiatrist’s office at 9:45 a.m.,
but never returned home. Nearly thirty-six hours later, the police found Iverson’s Toyota Land
Cruiser on the side of a highway.
        Inside the car, the police found Iverson lying face down on the floor of the back seat. They
found blood on the right side of her face and a line mark on her neck. Her jacket was missing a large
square piece and some spots on it were faded. Iverson was clutching in her hand a picture of one
of her sons. The medical examiner performed an autopsy the next day and later testified that Iverson
had been dead for at least twenty-four hours at the time that her remains were discovered. The cause
of death was ligature strangulation, which involved the use of some kind of noose around her neck,
such as a belt. The medical examiner also testified that the ligature pattern indicated that there might
have been a struggle, that the strangulation was not quick, and that it might have been agonizing.
       Police did not discover any new leads until December 30, 1996. The day prior, Coomer
telephoned her friend Mark Dawson, telling him that Adams had beaten her. At the time, Coomer
was at the home of another friend, Anita Krawczyk. Dawson went to Krawczyk’s home that
afternoon, and Coomer told him about the Iverson murder. Coomer told Dawson that she and
Adams had originally planned to rob Iverson, but after cashing two checks, Adams strangled Iverson
with Coomer’s belt. Coomer and Adams then sprayed Iverson’s body and the inside of the car with
bleach. Coomer told Dawson that she had not reported Adams’s assault because he was holding the
murder over her. Dawson later testified that Krawczyk later called the police to report the assault.
When the police arrived, Coomer told them that Adams had beaten her and left in a stolen truck.
       As Coomer and Krawczyk were driving to the police station to report the domestic assault,
Coomer told her that she was worried about being arrested for the Iverson murder, and that she and
Adams had agreed that if they were ever caught, he would take all the blame so that she could
remain free to raise their son. Shortly thereafter, Adams was arrested for domestic assault.
       On December 30, 1996, Dawson’s attorney contacted the sheriff’s department with
information that Coomer was involved in the Iverson murder. Dawson later met with two officers
from the sheriff’s department and told them what Coomer had told him. Police officers left for
Coomer’s apartment later that night.
No. 06-1235                  Coomer v. Yukins                                                     Page 3


       B.      Police Arrive at Coomer’s Apartment
        The facts surrounding Coomer’s confessions at her apartment were explored in considerable
detail during an evidentiary hearing conducted by the Michigan trial court. The court summarized
the testimony as follows:
       The evidence here showed that approximately nine to eleven officers were at the
       scene of Defendant Coomer’s apartment on December 30, 1996 at about 11:45 p.m.
       Defendant Coomer testified that two marked cars were parked in a manner that she
       could observe them blocking her vehicle, while all other witnesses testified that no
       police vehicles were parked in a manner that Defendant Coomer could observe them
       out any of her apartment windows.
       Defendant Coomer [testified that] she had never had any prior experience with police
       officers and had had a friend over one to one and a half hours earlier in the evening
       with whom she used alcohol and marijuana. The evidence is not clear as to
       w[h]ether she was told that she was under arrest. Sergeant Kucyk indicated that she
       had been told that she was not. Defendant indicated that no one told her whether she
       was or not. Defendant Coomer was 20 years of age, had graduated from high school
       and had a 4.0 grade point average.
       There was extensive testimony offered by the People to establish where each officer
       stood, what role each officer played and where each officer parked. The testimony
       given by numerous officers . . . was consistent as to overall locations and roles with
       minor variations as to the exact location of a fellow officer’s vehicle or position.
       Defendant testified that when she opened her door, she saw at least three uniformed
       officers at her door, while two plain clothes officers stepped from behind a wall.
       Defendant further testified that three officers entered her apartment while two
       remained outside her door on Detective Kucyk’s instruction. The People elicited
       consistent testimony from the officers that placed only three officers at her door with
       only two plain officers – two plain clothes officers entering the apartment. Coomer
       testified [that] one police officer came inside only momentarily and left within
       minutes; thereafter leaving only Kucyk and [Sergeant] Sanborn inside the apartment
       when [Coomer’s first confession] was made.
       Defendant testified that an officer accompanied her through the apartment while she
       searched for cigarettes during her confession. The officers testified this did not occur
       and Defendant had had the opportunity to walk throughout her apartment freely at
       all times. Finally, Defendant testified that she felt that she was in custody the
       moment she saw Sergeant Kucyk at her door because she had seen him on the news
       and knew him to be the lead detective in the Iverson homicide investigation.
       The evidence further showed that Defendant Coomer invited the officers into her
       apartment upon their request [by intercom] and shortly commenced telling them her
       version of what she knew about Deborah Iverson. While she . . . was not advised of
       her rights until about four hours later, . . . there was no physical or mental abuse of
       any nature exercised by the police. While Defendant testified that she had used
       alcohol and marijuana earlier, at least one to one and one-half hours had passed since
       consumption and there was no apparent signs of intoxication[;] [n]or was Defendant
       in ill health or deprived of sleep.
       When asked by the Court if she felt coerced in any way, Defendant replied “no.” In
       fact, she gave her verbal statements to officers while weeping, suggesting remorse
No. 06-1235                   Coomer v. Yukins                                                Page 4


       but clearly without any signs of threats or coercion appearing from the testimony on
       the record.
(JA at 177-78.) In addition, Patrolman Hannah of the Clawson Police Department, who first called
Coomer on her intercom before proceeding to her apartment, had previous contact with Coomer on
matters related to domestic assault. Kucyk testified that he told Coomer, when in her apartment, that
he and Sanborn were present to talk with her, that she was not under arrest, and importantly, that if
she asked them to leave, they would go. Kucyk also stated that he told Coomer several times during
their discussion that she was not under arrest.
       C.      Coomer’s Confessions
        Once the officers were in the apartment, Coomer asked them to be quiet because her two-
year old son was asleep and offered them refreshments. They all sat at the kitchen table, and Kucyk
indicated that he wanted to speak about Iverson. Kucyk testified that, at that point, Coomer became
shaken, concerned, and hysterical. Coomer asked if she could get her cigarettes from her bedroom,
which she did, and proceeded to tell the officers “the whole story.” (JA at 136.) Coomer then
confessed her involvement in the Iverson murder. Few questions were asked of her; most of her oral
statements were offered in a continuous narrative over the next thirty minutes. Coomer testified that
while she cried at various points during her statements, she had otherwise calmed down once she
began to speak. She also conceded at trial that the oral statement was voluntary, and not compelled
or coerced.
        After giving this oral statement, Coomer prepared a written statement for the police. This
written statement was later excluded by the state trial court and is not the subject of this appeal.
After writing down her statement, Sergeant Kucyk asked if Coomer would accompany him to the
sheriff’s department. Coomer agreed and was allowed to arrange for a babysitter for her son.
Coomer was transported by Sergeants Sanborn and Roberts and was provided with cigarettes and
a soda on the way to the station, arriving at approximately 3:30 a.m.
        At the station, Coomer was escorted to an interview room, where Kucyk joined them. Kucyk
had last seen Coomer about an hour earlier in her apartment. Kucyk told Coomer that the
circumstances had changed, that she was now in custody, and that he was required to read her
Miranda rights. Coomer was given Miranda warnings at 3:40 a.m. and was offered a waiver of
rights form dated December 31, 1996. Coomer declined an offer of food. Kucyk then intimated that
he wished to question her some more. Coomer agreed and repeated her story, adding some minor
details of the crime. This statement lasted about thirty to forty-five minutes, and Coomer
acknowledged at the trial court hearing that she waived her rights and spoke freely with the officers.
       D.      Coomer’s Trial Testimony
        Coomer testified at trial on her own behalf. She said that while she and Adams planned to
rob a woman, she did not expect anyone to get hurt and that Adams made all the decisions. She
stated that Adams noticed the Land Cruiser, checked its parking meter, looked inside, and saw
certain items likely to be in a woman’s possession. When Iverson approached her car, Adams placed
a BB gun to Iverson’s back and forced her into her car. According to Coomer, when Adams asked
for Coomer’s belt, he said that he was just going to tie up Iverson. After giving him the belt,
Coomer went into the Arbor drug store. When she returned, she resumed driving and did not look
in the back seat. When she stopped at a stop sign, Coomer looked in the rearview mirror and saw
that Adams was no longer kneeling over Iverson on the floor, but was sitting in the back seat.
“Anitra,” Adams said, “it’s done. It’s over.” Coomer testified that she then began to cry.
No. 06-1235                       Coomer v. Yukins                                                          Page 5


        According to Coomer, Adams told her to drive home, where Adams picked up another
vehicle. They then drove out to Macomb County and left Iverson’s lifeless body in her car on the
side of a highway. On December 31, 1996, police officers executed a search warrant at Coomer’s
apartment and found her black leather coat with belt loops, but no belt, and a spray bottle of bleach
under the sink.
        E.        Procedural Background
        Coomer was tried jointly with Adams but before separate juries in Michigan’s Circuit Court
for the County of Oakland. The trial court excluded Coomer’s written confession made in her
apartment on the ground that it violated Miranda. However, the trial court permitted the admission
of her two oral confessions: the first at her apartment, the other at the police station. The jury found
Coomer guilty of two counts of first-degree murder, and one count of kidnaping. The trial court
sentenced Coomer to life imprisonment for the murder and fifteen to sixty years for the kidnaping.
The Michigan Court of Appeals vacated Coomer’s      kidnaping conviction on double jeopardy grounds
and affirmed Coomer’s murder conviction.1 Coomer appealed to the Michigan Supreme Court but
was denied leave to appeal. See People v. Coomer, 465 Mich. 894 (2001) (table).
        Coomer filed her federal habeas corpus petition in the Eastern District of Michigan on
June 15, 2004.2 Among other arguments, Coomer contended that her first oral confession in her
apartment was taken in violation of Miranda, and that her confession at the police station was
insufficiently removed from the taint of the Miranda violation arising from her written confession
in her apartment. The District Court denied Coomer’s petition, finding that the state courts’
conclusions “were not entirely unreasonable” inasmuch as they held that Coomer’s oral confessions
were lawfully obtained. (JA at 83 (emphasis added).) The District Court had jurisdiction pursuant
to 28 U.S.C. § 2254, and this Court exercises jurisdiction under 28 U.S.C. § 1291.
                                                        II.
        A.        Standard of Review
        The Antiterrorism and Effective Death Penalty Act (“AEDPA”), 28 U.S.C. § 2254, placed
“a new constraint on the power of a federal habeas court to grant a state prisoner’s application for
a writ of habeas corpus with respect to claims adjudicated on the merits in state court.” Williams
v. Taylor, 529 U.S. 362, 412 (2000). Coomer’s petition for a writ of habeas corpus may be granted
only if she can show that the state court’s adjudication of her claims on the merits:
        (1)      resulted in a decision that was contrary to, or involved an unreasonable
                 application of, clearly established Federal law, as determined by the Supreme
                 Court of the United States; or
        (2)      resulted in a decision that was based on an unreasonable determination of the
                 facts in light of the evidence presented in the State court proceeding.
28 U.S.C. § 2254(d).



        1
           While not relevant to our Opinion, we note that the Court of Appeals vacated Coomer’s kidnaping conviction
because “defendant’s convictions and sentences for both felony murder and the underlying felony of kidnaping violate
her right against double jeopardy.” (JA at 139.)
        2
         The named appellee, Joan Yukins, was the warden of Coomer’s state correctional facility at the time that
Coomer filed suit, and is represented by the State of Michigan.
No. 06-1235                   Coomer v. Yukins                                                  Page 6


        “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court
arrives at a conclusion opposite to that reached by th[e Supreme] Court on a question of law or if
the state court decides a case differently than th[e Supreme] Court has on a set of materially
indistinguishable facts.” Williams, 529 U.S. at 412-13. Conversely, “[u]nder the ‘unreasonable
application’ clause, a federal habeas court may grant the writ if the state court identifies the correct
governing legal principle from th[e Supreme] Court’s decisions but unreasonably applies that
principle to the facts of the prisoner’s case.” Id. at 413. A state court need not cite Supreme Court
cases on point or even be aware of such cases, “so long as neither the reasoning nor the result of the
state-court decision contradicts them.” Early v. Packer, 537 U.S. 3, 8 (2002) (per curiam).
“Furthermore, state findings of fact are presumed to be correct unless the defendant can rebut the
presumption by clear and convincing evidence.” Baze v. Parker, 371 F.3d 310, 318 (6th Cir. 2004)
(citing 28 U.S.C. § 2254(e)(1)). This review is conducted in light of the law as it existed at the time
of the final state court decision, Teague v. Lane, 489 U.S. 288, 310 (1989), unless an intervening
decision of constitutional import announces a “watershed” rule of criminal law with implications
for the fundamental fairness of the trial proceeding, Caspari v. Bohlen, 510 U.S. 383, 396 (1994).
This Court reviews the District Court’s legal conclusions de novo. Greer v. Mitchell, 264 F.3d 663,
671 (6th Cir. 2001).
        Coomer made three confessions to the police. While the state trial court excluded Coomer’s
written confession made at her apartment, the court admitted Coomer’s oral statements made at her
apartment and at the police station. We will thus examine only the admission of Coomer’s two oral
statements because the exclusion of her written confession in her apartment is not raised in this
appeal.
       B.       The Oral Confession at Coomer’s Apartment
               1.      State Court Decisions
         The state trial court permitted Coomer’s oral confession at her apartment to be admitted at
trial. It reasoned that Coomer “was in her own apartment in the presence of another individual
known to her,” and that the “questioning was minimal and brief.” (JA at 179.) It concluded that a
reasonable person would not have felt like he or she was in custody, and thus, the police were not
required to issue a Miranda warning. The Michigan Court of Appeals reached the same conclusion:
       The evidence showed that defendant permitted the police officers to enter her
       apartment building and permitted [them] to enter her apartment. . . . The officers did
       not display weapons, and Kucyk indicated that he informed defendant several times
       that she was not under arrest. Kucyk also told defendant that if she wanted them to
       leave, they would go. . . . Defendant proceeded to give a statement, largely in
       narrative form, with little police questioning. She fully acknowledged that she was
       not compelled or coerced to give a statement.
(JA at 137.) Thus, the court held that “the totality of the circumstances indicates that Coomer was
not in custody at her apartment.” (JA at 137.)
               2.      Supreme Court Precedent
        We begin by determining the relevant, clearly established law. We must ascertain, de novo,
whether the state court decisions concerning Coomer’s first oral statement were contrary to, or an
unreasonable application of, Supreme Court precedent. For purposes of 28 U.S.C. § 2254(d)(1),
clearly established law as determined by the Supreme Court of the United States “refers to the
holdings, as opposed to the dicta, of this Court’s decisions as of the time of the relevant state-court
decision.” Williams, 529 U.S. at 412.
No. 06-1235                   Coomer v. Yukins                                                    Page 7


       The Fifth Amendment to the Constitution states that “[n]o person shall be . . . compelled in
any criminal case to be a witness against himself[.]” U.S. Const. amend. V. In the seminal case of
Miranda v. Arizona, the Court held that pre-interrogation warnings are required in the context of
custodial interrogations given “the compulsion inherent in custodial surroundings.” 384 U.S. 436,
458 (1966). The Court defined “custodial interrogation” to include any circumstance where a
suspect “deprived of his freedom by the authorities in any significant way and is subjected to
questioning[.]” Id. at 478. However, the Court did not have occasion to apply that test to a set of
facts.
        In succeeding cases, the Court has fleshed out the relevant law concerning the circumstances
under which a suspect may be considered in custody. In Berkemer v. McCarty, the Court instructed
that “the only relevant inquiry is how a reasonable man in the suspect’s position would have
understood his situation.” 468 U.S. 420, 442 (1984). “A policeman’s unarticulated plan has no
bearing on the question [of] whether a suspect was ‘in custody’ at a particular time[.]” Id. The
Court elaborated further in Stansbury v. California, which was cited and relied upon by the
Michigan Court of Appeals in this case. 511 U.S. 318 (1994). In Stansbury, the Supreme Court
explained that “the initial determination of custody depends on the objective circumstances of the
interrogation, not on the subjective views harbored by either the interrogating officers or the person
being questioned.” Id. at 323.
        Subsequent to Stansbury, the Supreme Court framed the proper inquiry as involving two
essential questions: “[F]irst, what were the circumstances surrounding the interrogation; and second,
given those circumstances, would a reasonable person have felt he or she was not at liberty to
terminate the interrogation and leave.” Thompson v. Keohane, 516 U.S. 99, 112 (1995). The Court
directed that “[o]nce the scene is set and the players’ lines and actions are reconstructed, the court
must apply an objective test to resolve the ultimate inquiry: was there a formal arrest or restraint on
freedom of movement of the degree associated with a formal arrest.” Id.
       The Sixth Circuit added further guidance on the custody determination in United States v.
Salvo, where this Court explained that courts should consider the following factors:
       (1) the purpose of the questioning; (2) whether the place of the questioning was
       hostile or coercive; (3) the length of the questioning; and (4) other indicia of custody
       such as whether the suspect was informed at the time that the questioning was
       voluntary or that the suspect was free to leave or to request the officers to do so;
       whether the suspect possessed unrestrained freedom of movement during
       questioning; and whether the suspect initiated contact with the police or voluntarily
       admitted the officers to the residence and acquiesced to their requests to answer some
       questions.
133 F.3d 943, 950 (6th Cir. 1998).
               3.      Analysis
         For the following reasons, we conclude that the state court decisions were not unreasonable,
and that Coomer’s oral confession in her apartment was properly admitted. Examining the totality
of the circumstances, and mindful of the Salvo factors, the evidence at trial showed that a reasonable
person would not have ultimately felt that his or her freedom was restrained in a manner associated
with a formal arrest. At the outset, we recognize that some facts could support a custodial
determination. For instance, Coomer testified that the police arrived at a late hour; that police cars
blocked her vehicle on her driveway; that up to eleven officers, uniformed and plain-clothed, came
to Coomer’s building; and that the purpose of the police questioning was, as Coomer alleges, to
focus the investigation on Coomer herself. However, that the police did not already have probable
No. 06-1235                         Coomer v. Yukins                                                               Page 8


cause to arrest Coomer is immaterial to our analysis here, because “any inquiry into whether the
interrogating officers have focused their suspicions upon the individual being questioned (assuming
those suspicions remain undisclosed) is not relevant for purposes of Miranda.” Stansbury, 511 U.S.
at 326. More importantly, no one factor is “dispositive of the custody issue.” Id. at 325.
        Other material facts support the state courts’ decisions. First, Coomer voluntarily allowed
the police into her apartment building and was questioned in her own home. While an interrogation
in one’s home is not determinative alone of the custodial inquiry, it is usually indicative of the
absence of the isolation inherent in custodial interrogations. See Beckwith v. United States, 425 U.S.
341, 346 n.7, 347 (1976) (finding that the suspect, who was questioned in his home, “hardly found
himself in the custodial situation described by the Miranda Court as the basis for its holding[,]”
because Miranda concerned “the principal psychological factor” of “isolating the suspect in
unfamiliar surroundings ‘for no purpose other than to subjugate the individual to the will of his
examiner’”) (quoting Miranda, 384 U.S. at 457).
        Second, Coomer’s confession lasted only thirty minutes, taking the form primarily of a
narrative and prompted by little police questioning. This fact suggests that Coomer was relieved to
discuss her role in a murder after more than six months of avoiding the authorities. The trial court
also noted that Coomer’s teary demeanor reinforced the impression that Coomer exuded remorse,
and we add that the merely intermittent police questioning and Coomer’s narrative confession
suggest an act born of free will, not an act born of coercion. In other words, if Coomer was coerced,
it was not by the police, but by her conscience.
         Third, and perhaps most significantly, Kucyk testified that he told Coomer several times that
she was not under arrest and that the police would leave if asked. See Salvo, 133 F.3d at 951
(acknowledging that one of the most important factors in the custody inquiry is whether an officer
explicitly informs a suspect that he or she is not under arrest). The state court’s adjudication cannot
be unreasonable where “no governing precedent of the Supreme Court or . . . court of appeals
[decision] that can be located . . . holds that a person  was in custody after being clearly advised of
his freedom to leave or terminate questioning.”3 United States v. Czichray, 378 F.3d 822, 826 (8th
Cir. 2004); see also United States v. Brown, 441 F.3d 1330, 1347 (11th Cir. 2006) (“[A]dvising a
defendant that he is free to leave and is not in custody is a powerful factor in the mix, and generally
will lead to the conclusion that the defendant is not in custody[.]”) (emphasis in original); Salvo, 133
F.3d at 950 (recognizing that a statement by an officer to a suspect that he was “free to leave at any
time . . . is an important factor in finding that the suspect was not in custody.”).
         To be sure, Coomer testified that her subjective belief was that she was not free to leave, but
the Supreme Court has repeatedly instructed courts to dismiss a suspect’s subjective thoughts. See,
e.g., Stansbury, 511 U.S. at 323. At the same time, Coomer conceded at trial that her confession was
not coerced or compelled. (JA at 420.) Coomer moved freely around her apartment, offered the
officers refreshments, and told the officers to stay quiet out of respect for her sleeping son. These


         3
           At oral argument, Coomer’s counsel stressed the distinction between a suspect being told that she is “free to
leave,” and a suspect being told that the officers would leave if asked. Coomer’s novel distinction is one without a
difference. Of course, when the officers are present in a suspect’s home, the more appropriate inquiry is not whether
the suspect feels free to leave, per se, but rather, whether the police will terminate questioning if asked to leave, as the
Czichary court suggests. See 378 F.3d at 826 (“That a person is told repeatedly that he is free to terminate an interview
is powerful evidence that a reasonable person would have understood that he was free to terminate the interview.”)
(emphasis added); see also Salvo, 133 F.3d at 950 (impressing that one factor for a court to consider in the custody
inquiry is whether a suspect was “free to leave or to request the officers to do so”) (emphasis added); United States v.
Macklin, 900 F.2d 948, 951 (6th Cir. 1990) (“[The Officer] repeatedly told the defendants that they were not under arrest
and that they were free to cut off his questioning at any point.”) (emphasis added). Similarly, that Coomer was told
repeatedly that the police would leave if asked is powerful evidence that a reasonable person would have understood that
she was free to ask the police to leave and terminate the questioning.
No. 06-1235                        Coomer v. Yukins                                                            Page 9


facts imply that Coomer exercised control over her surroundings in her own home, not that she was
controlled by her interrogators, as was the concern in Miranda. See Miranda, 384 U.S. at 457.
Viewing the totality of the circumstances, we find that the state courts’ decisions that a reasonable
person would not have felt in custody in Coomer’s situation were not unreasonable applications of
the relevant, clearly established law.
        Coomer argues that this Court should proceed directly to a harmless error analysis because
she presupposes that she was in custody prior to her first confession. She contends that the District
Court “held that Ms. Coomer was in custody at the time of the first half of her initial confession, and
therefore in violation of Miranda[,]” but that despite this violation, the court found the error
harmless because, in the District Court’s words, it did not have a “‘substantial and injurious’ effect”
on the jury’s verdict. (Appellant’s Br. at 44 (quoting JA at 85).)
        Coomer profoundly misconstrues the District Court’s holding. The District Court held that
“[t]he question of custody is a close one, and the state courts’ conclusions were not entirely
unreasonable.” (JA at 83.) However, Coomer appears to be relying on dicta set forth earlier in the
District Court’s ruling, where it wrote that “[t]he objective circumstances of the interrogation lead
the Court to conclude that Petitioner was in custody and should have been advised of her
constitutional rights before she made her first statement.” (Id.) To the extent that the District Court
opined that Coomer was in custody during her first statement, this Court does not share that
perspective for the purposes of our limited review under AEDPA.
        As the Supreme Court has explained, and the District Court below accurately echoed, “a
federal habeas court may not issue the writ simply because that court concludes in its independent
judgment that the state-court decision applied [the law] incorrectly.” Woodford v. Visciotti, 537 U.S.
19, 24-25 (2002) (per curiam); see also Lockyer v. Andrade, 538 U.S. 63, 75 (2003) (“It is not
enough that a federal habeas court, in its independent review of the legal question, is left with a firm
conviction that the state court was erroneous.”) (internal quotations omitted). The standard of
review is limited to determining whether, “after the closest examination of the state-court judgment,
a federal court is firmly convinced that a federal constitutional right has been violated,” Williams,
529 U.S. at 389, by virtue of a state court’s “objectively unreasonable” application of Supreme Court
precedent, Bell v. Cone, 535 U.S. 685, 699 (2002).
        The state courts’ decisions finding that Coomer’s first oral confession was not obtained in
violation of Miranda were not unreasonable applications of Supreme Court precedent. No
governing Supreme Court decision has held that a defendant in Coomer’s circumstances – where
she was told that she was not under arrest and that the police would leave if asked – was in custody
for purposes4 of Miranda. We affirm the District Court’s holding concerning Coomer’s first oral
confession.
         C.       Coomer’s Oral Confession at the Police Station
      While we conclude that Coomer’s first oral statement was admissible, we proceed to examine
whether Coomer’s confession at the police station was properly made insofar as it relates to
Coomer’s intervening second confession, which the state courts found was obtained in violation of




         4
          Harmless error analysis applies to coerced confessions. Ariz. v. Fulminante, 499 U.S. 279, 295 (1991).
Because we affirm the District Court’s holding regarding Coomer’s first confession, we need not reach Coomer’s
argument that the admission of this confession had a substantial and injurious effect in determining the jury’s verdict.
Cf. Jordan v. Hurley, 397 F.3d 360, 363 (6th Cir. 2005) (engaging in harmless error analysis after finding confrontation
clause error).
No. 06-1235                        Coomer v. Yukins                                                           Page 10


Miranda.5 See United States v. Gale, 952 F.2d 1412, 1417 n.8 (D.C. Cir. 1992) (analyzing
admissibility of the defendant’s fourth statement “only as it relates to his second and third
statements” because there was no Miranda violation involved with the first statement).
                  1.       State Court Decisions
        Both state court decisions found that Coomer’s oral confession at the police station was
admissible. The trial court determined that Coomer was properly Mirandized prior to her
confession, and that no evidence suggested undue coercion by the police to obtain a waiver of her
rights. The Michigan Court of Appeals went further, agreeing that Coomer had been properly
Mirandized, and also holding that Coomer’s confession was sufficiently disconnected from the prior
unlawful written statement made by Coomer in her apartment:
         Here, defendant was in custody at the police station, she was fully advised of her
         Miranda rights, and she waived those rights. Defendant’s contention that a
         reasonable person would not have felt at liberty to terminate the second oral
         statement is simply not supported by the record. There is no indication that the
         second oral statement given at the police station was obtained illegally or
         involuntarily.
         Further, the second oral statement given at the police station was not fruit of the
         poisonous tree based on the contention that the written statement given at
         defendant’s apartment should have been preceded by Miranda warnings.
         Suppression of the oral statement given by defendant at the police station would not
         be appropriate absent a causal connection between that statement and the earlier,
         improperly written statement. . . .
         [T]here was a time lapse of approximately three hours between the written statement
         made at the apartment and the second oral statement at the police station. . . . At the
         police station, defendant was properly advised of her Miranda rights before giving
         her second oral statement. Under these circumstances, the statement given at the
         police station is sufficiently disconnected from the prior written statement that the
         later oral statement cannot be considered the fruit of the poisonous tree.
(JA at 138 (emphasis added).) Thus, the Michigan Court of Appeals found no error in the trial
court’s admission of Coomer’s second oral confession.
                  2.       Supreme Court Precedent
       Coomer maintains that her confession at the police station was tainted by her earlier,
improper written confession in her apartment. The Supreme Court spoke directly to this
circumstance in Oregon v. Elstad:



         5
           The trial court found that Coomer’s written confession had immediately followed her verbal confession, and
thus, “a reasonable person who had just orally implicated herself in a crime of this nature who sits down to put that
implication in writing at the request of an officer would not reasonably think that they would be free to leave.” (JA at
180.)
          At oral argument, counsel for Coomer focused extensively on the seeming incongruity between the Michigan
trial court’s determination that Coomer’s first confession in her apartment was lawfully obtained, while her second,
written confession just moments later was not. We do not review the lawfulness of Coomer’s written confession here.
However, we note that the trial court’s reasoning to exclude Coomer’s written confession best encapsulates our view
of the operative distinction between the oral and written confessions in Coomer’s apartment.
No. 06-1235                   Coomer v. Yukins                                                Page 11


       It is an unwarranted extension of Miranda to hold that a simple failure to administer
       the warnings, unaccompanied by any actual coercion or other circumstances
       calculated to undermine the suspect’s ability to exercise his free will, so taints the
       investigatory process that a subsequent voluntary and informed waiver is ineffective
       for some indeterminate period. Though Miranda requires that the unwarned
       admission must be suppressed, the admissibilty of any subsequent statement should
       turn . . . solely on whether it is knowingly and voluntarily made.
470 U.S. 298, 309 (1985) (emphasis added).
         Elstad involved a young suspect who was interrogated without being Mirandized by police
in his home, where he first confessed to a crime. After the suspect was taken to the police station
and given proper warnings, he again confessed. The suspect argued at trial that his second
confession should not be admitted because it was the fruit of the first tainted confession. The
Supreme Court refused to adopt the suspect’s “cat out of the bag” theory and held that “a careful and
thorough administration of Miranda warnings serves to cure the condition that rendered the
unwarned statement inadmissible.” Id. at 310-11. The Supreme Court reasoned that the change in
location and circumstances, and the lack of any evidence suggesting that the police exploited the
suspect’s unwarned admission to secure the second, supported its finding that the suspect’s waiver
of his rights was freely given. Thus, the Court held that the second confession was not tainted by
the first confession.
        In deciding whether a second confession has been tainted by the prior coerced statement, the
Supreme Court instructed courts to consider “the time that passes between confessions, the change
in place of interrogations, and the change in identity of interrogators[.]” Id. at 310. A plurality of
the Court recently elaborated on these factors, directing courts to examine “the completeness and
detail of the questions and answers in the first round of interrogation, the overlapping content of the
two statements, the timing and setting of the first and the second, the continuity of police personnel,
and the degree to which the interrogator’s questions treated the second round as continuous with the
first.” Missouri v. Seibert, 542 U.S. 600, 615 (2004) (plurality opinion); see also id. at 622
(Kennedy, J., concurring) (stating that Elstad controls absent a deliberate evasion of Miranda by the
police).
               3.      Analysis
        We find that the state courts’ decisions that Coomer’s second confession was lawfully
obtained were not unreasonable applications of Supreme Court precedent. As the Michigan Court
of Appeals held, we conclude that there is “no indication that the second oral statement given at the
police station was obtained illegally or involuntarily.” (JA at 138.) At the police station, Coomer
was offered food, and she acknowledged at the trial court hearing that she waived her rights and
spoke freely with the officers. Her Miranda warnings were complete, and the record before us
supports the conclusion that Coomer’s waiver was knowing and voluntary.
         Coomer argues that her police station confession was tainted by her earlier, unlawfully
obtained written confession. The Michigan Court of Appeals addressed this question, and noted
several factors in finding that the second confession did not need to be suppressed: the time lapse
of approximately three hours between the written statement in Coomer’s apartment and her
confession at the police station; the absence of coercive police conduct; the change in location; the
voluntary nature of her first oral statement that immediately preceded the unlawful written
confession; and her waiver of rights at the police station.
       We agree with the Michigan court. Like the suspect in Elstad, Coomer was administered
complete Miranda warnings and offered her second oral confession in different circumstances than
those surrounding her written confession. Kucyk testified that, once they arrived at the police
No. 06-1235                   Coomer v. Yukins                                               Page 12


station, he told Coomer that the circumstances had changed, that she was now in custody, and that
he was required to read her Miranda rights. While Coomer offered much of the same story as she
discussed at her apartment, and the police personnel remained largely the same, several hours had
passed since her first oral confession, Coomer was confined in the police station, and, crucially,
Coomer had been Mirandized. See Elstad, 470 U.S. at 314 (“A subsequent administration of
Miranda warnings to a suspect who has given a voluntary but unwarned statement ordinarily should
suffice to remove the conditions that precluded admission of the earlier statement.”). Even under
the Seibert plurality’s test, a reasonable person in Coomer’s shoes “could have seen the station house
questioning as a new and distinct experience,” and “the Miranda warnings could have made sense
as presenting a genuine choice whether to follow up on the earlier admission.” 542 U.S. at 615-16.
        Coomer relies on Seibert to argue that Coomer’s second oral confession was tainted by her
unlawfully obtained written confession to the extent that her police house confession must be found
involuntary. In Seibert, Miranda warnings given mid-interrogation, after the suspect gave an
unwarned confession, were found ineffective, 542 U.S. at 617 (plurality opinion), because the police
employed a “technique . . . designed to circumvent Miranda,” id. at 618 (Kennedy, J., concurring).
In any event, the District Court here distinguished the facts of Seibert: “Unlike the coordinated and
continuing interrogation in Seibert where Miranda warnings were given midstream, [Coomer’s]
statement at the Sheriff’s Department was subject to independent evaluation.” (JA at 88.) We agree.
Coomer’s new circumstance at the sheriff’s department “placed [her] in a position where she could
make an informed choice about whether to waive her constitutional rights.” (Id.) Indeed, she was
in a new location (at the station instead of in her home), there had been a break in time between the
two statements (the written confession was made at approximately 12:30 a.m., the station confession
at about 3:40 a.m.), and Kucyk specifically informed her that she was in custody (in direct contrast
to being told that the officers would leave if asked). Thus, unlike the suspect’s latter statement in
Seibert, Coomer’s police station confession was “sufficiently disconnected from the prior written
statement[.]” (Id. at 138.) Furthermore, the substantial similarity between Coomer’s voluntary oral
confession in her home and the oral confession at the police station makes it questionable whether
the intervening, improper written confession could have had any causal effect on the voluntariness
of the subsequent police house statement. Cf. United States v. Perdue, 8 F.3d 1455, 1469 (10th Cir.
1993) (examining whether later confessions were the “involuntary products” of an earlier, improper
confession). That the state courts admitted Coomer’s police station confession thus was not
unreasonable.
       Coomer argues that “the District Court clearly erred in applying the facts of this case to the
multi-factor test” set out in Elstad and Seibert. (Appellant’s Br. at 38.) However, we review not
whether the District Court erred, but whether the state court decisions constituted unreasonable or
contrary applications of Supreme Court precedent. See 28 U.S.C. § 2254(d); Williams, 529 U.S. at
413. For the foregoing reasons, we cannot find that they were. It was not an unreasonable
determination of the facts to conclude that Coomer’s waiver was knowing and voluntary when made,
nor an unreasonable or contrary application of Supreme Court precedent to hold that her second
confession was sufficiently disconnected from the taint of Coomer’s excluded written confession.
                                                 III.
       We AFFIRM the District Court’s denial of Coomer’s petition for a writ of habeas corpus.